This is an appeal by the protestee from a judgment of the Court of Tax Review sustaining the protest of the Oklahoma Pipe Line Company to a certain tax levy for the fiscal year commencing July 1, 1931, made by the excise board of Carter county.
The protest involves only the item of 109 mill levied for the tubercular and public health fund of the county.
It was stipulated and agreed between the parties hereto that the question involved is involved in cause numbered 23526, and that the judgment rendered in that action *Page 232 
on the issue here presented shall be the judgment in this case. Under that stipulation the judgment of the Court of Tax Review is affirmed, under the rule stated in Protest of Chicago, R.I. P. Ry. Co., 164 Okla. 114, 23 P.2d 158.
CULLISON, V. C. J., and SWINDALL, McNEILL, and BAYLESS, JJ., concur. RILEY, C. J., and OSBORN, BUSBY, and WELCH, JJ., absent.